Exhibit 10.3
 
ANNEX V
TO
BRIDGE LOAN AGREEMENT




SECURITY INTEREST AGREEMENT


SECURITY INTEREST AGREEMENT ("Security Interest Agreement"), dated as of July
26, 2007, by and among the persons set forth on Schedule 1 (each a “Secured
Party” and collectively, the “Secured Parties”), RIM SEMICONDUCTOR COMPANY, a
Utah corporation with headquarters located at 305 NE 102nd Ave., Suite 105,
Portland, OR 97220 (the “Company” or the “Debtor”), and KRIEGER & PRAGER, LLP,
as agent for the Secured Parties (the “Agent”).


RECITALS


A.           Reference is made to (i) that certain Bridge Loan Agreement of even
date herewith (the “Bridge Loan Agreement”) to which the Debtor and each of the
Secured Parties are parties, and (ii) the Transaction Agreements, including,
without limitation, the Notes.  Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Bridge Loan Agreement or other
relevant Transaction Agreements.


B.           Pursuant to the Notes, the Debtor has certain obligations to each
of the Secured Parties (all such obligations, the “Obligations”).


C.           In order to induce each of the Secured Parties to execute and
deliver the Transaction Agreements and to make the advances to the Debtor
contemplated thereby, and as contemplated by the Bridge Loan Agreement and the
Notes, the Debtor has agreed to grant to each of the Secured Parties a security
interest in the Collateral (as defined below) to secure the due and punctual
fulfillment of the Obligations.  Each of the Secured Parties is willing to enter
into the Bridge Loan Agreement and the other Transaction Agreements only upon
receiving the Debtor’s execution of this Security Interest Agreement.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.           Grant of Security Interest.


(a)           In order to secure the due and punctual fulfillment of the
Obligations, the Debtor hereby grants, conveys, transfers and assigns to the
Secured Parties (and to each of them based on their respective Allocable Shares,
as defined below) a continuing security interest in the Collateral.


1

--------------------------------------------------------------------------------


(b)           For purposes of this Agreement, the following terms shall have the
meanings indicated:


“COLLATERAL” is all right, title and interest of Debtor in and to all of the
following, whether now owned or (except as with respect to Intellectual Property
and general intangibles referred to below) hereafter acquired and wherever
located: All assets of the Debtor, including, but not limited to: all personal
and fixture property of every kind and nature, including without limitation all
goods (including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents, accounts (including accounts
receivable), chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
supporting obligations, any other contract rights or rights to the payment of
money, insurance claims and proceeds, and all general intangibles now owned
(including all payment intangibles); all Equipment; all Intellectual Property;
and any and all claims, rights and interests in any of the above, and all
guaranties and security for any of the above, and all substitutions and
replacements for, additions, accessions, attachments, accessories, and
improvements to, and proceeds (including proceeds of any insurance policies,
proceeds of proceeds and claims against third parties) of, any and all of the
above, and all Debtor’s books relating to any and all of the above and includes,
without limiting the generality of the above, the assets listed in Exhibit B.


“CODE” is the Uniform Commercial Code, in effect in the State of Delaware as in
effect from time to time.


“COPYRIGHTS” are all copyrights, copyright rights, applications or registrations
and like protections in each work or authorship or derivative work, whether
published or not (whether or not it is a trade secret) now or later existing,
created, acquired or held.


“EQUIPMENT” has the meaning set forth in the Code and includes all present and
future machinery, equipment, tenant improvements, furniture, fixtures, vehicles,
tools, parts and attachments in which Debtor has any interest.


“INTELLECTUAL PROPERTY” is all present (a) Copyrights, (b) trade secret rights,
including all rights to unpatented inventions and know-how, and confidential
information; (c) mask work or similar rights available for the protection of
semiconductor chips; (d) Patents; (e) Trademarks; (f) computer software and
computer software products; (g) designs and design rights; (h) technology; (i)
all claims for damages by way of past, present and future infringement of any of
the rights included above; (j) all licenses or other rights to use any property
or rights of a type described above.


“PATENTS” are patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions and
continuations-in-part of the same.


2

--------------------------------------------------------------------------------


“TRADEMARKS” are trademarks, servicemarks, trade styles, and trade names,
whether or not any of the foregoing are registered, and all applications to
register and registrations of the same and like protections, and the entire
goodwill of the business of Debtor connected with and symbolized by any such
trademarks.



(b) The security interests granted pursuant to this Section (the "Security
Interests") are granted as security only and shall not subject any of the
Secured Parties to, or transfer or in any way affect or modify, any obligation
or liability of the Debtor under any of the Collateral or any transaction which
gave rise thereto.


(c) The term “Allocable Share” means, with respect to each Secured Party (if
there is more than one Secured Party), as of the relevant date, the fraction
equal to (i) the outstanding principal of the Notes then held by such Secured
Party, divided by (ii) the aggregate outstanding principal of the Notes then
held by all Secured Parties.


Section 2. Filing; Further Assurances.


(a) The Debtor will, at its expense, cause to be searched the public records
with respect to the Collateral and will execute, deliver, file and record (in
such manner and form as each of the Secured Parties may reasonably require), or
permit each of the Secured Parties to file and record, as its attorney in fact
for such purpose, any financing statement, any carbon, photographic or other
reproduction of a financing statement or this Security Interest Agreement (which
shall be sufficient as a financing statement hereunder), any specific
assignments or other paper that may be reasonably necessary or desirable, or
that the Secured  Parties may reasonably request, in order to create, preserve,
perfect or validate any Security Interest or to enable each of the Secured
Parties to exercise and enforce its rights hereunder with respect to any of the
Collateral.


(b) Each Secured Party has designated an Agent as provided in the Section titled
“Agent” below.  Among other things, such Agent shall be agent of each such
Secured Party for execution of and identification on any financing statement or
similar instrument referring to or describing the Collateral.


(c) If Debtor does not comply with Section 2(a) hereof in a prompt manner, the
Agent is authorized to execute and file any and all financing statements desired
to be filed by the relevant Secured Party to reflect the security interest in
the Collateral in any and all jurisdictions.  For such purposes, the Debtor
irrevocably appoints the Agent (acting by Samuel M. Krieger and Ronald Nussbaum,
or either one of them), with full power of substitution to execute and file such
financing statements naming the Debtor as debtor thereon.


3

--------------------------------------------------------------------------------


Section 3. Representations and Warranties of Debtor. The Debtor hereby
represents and warrants to each Secured Party (a) that, except for the Permitted
Liens as defined in set forth in Exhibit A attached hereto, the Debtor is, or to
the extent that certain of the Collateral is to be acquired after the date
hereof, will be, the owner of the Collateral free from any adverse lien,
security interest or encumbrance; and (b) that except for such financing
statements as may be described on Exhibit A attached hereto and made a part
hereof, no financing statement covering the Collateral is on file in any public
office, other than the financing statements filed pursuant to this Security
Agreement.


Section 4. Covenants of Debtor. The Debtor hereby covenants and agrees with each
Secured Party that the Debtor (a) will, at the  Debtor's sole cost and expense,
defend the Collateral against all claims and demands of all persons at any time
claiming any interest therein junior to the Secured Party's interest; (b) will
provide the Secured Party with prompt written notice of (i) any change in the
chief executive officer of the Debtor or the office where the Debtor maintains
its books and records pertaining to the Collateral; (ii) the movement or
location  of all or a material part of the Collateral to or at any address other
than as set forth in said Exhibit B; and (iii) any facts which constitute a
Debtor Event of Default (as such term is defined below), or which, with the
giving of notice and/or the passage of time, could  or  would constitute a
Debtor Event of Default, pursuant to the Section titled “Debtor Events of
Default” below; (c) will promptly pay any and all taxes, assessments and
governmental charges upon the Collateral prior to the date penalties are
attached thereto, except to the extent that such taxes, assessments and charges
shall be contested in good faith by the Debtor; (d) will immediately notify the
Secured Party of any event causing a substantial loss or diminution in the value
of all or any material part of the Collateral and the amount or an estimate of
the amount of such loss or diminution; (e) will not sell or offer to sell or
otherwise assign, transfer or dispose of the Collateral or any interest therein,
without the prior written consent of the Secured Party, except in the ordinary
course of business; (f) will keep the Collateral free from any adverse lien,
security interest or encumbrance (except for encumbrances specified in Exhibit
A  attached  hereto) and in good order and repair, reasonable wear and tear
excepted, and will not waste or destroy the Collateral or any part thereof; and
(g) will not use the Collateral in material violation of any statute or
ordinance the violation of which could materially and adversely affect the
Debtor's business.


Section 5. Records Relating To Collateral. The Debtor will keep its records
concerning the Collateral at its offices designated in the caption of this
Security Interest Agreement or at such other place or places of business of
which the Secured Party shall have been notified in writing no less than ten
(10) days prior thereto. The Debtor will hold and preserve such records and
chattel paper and will permit representatives of the Secured Party at any time
during normal business hours upon reasonable notice to examine and inspect the
Collateral and to make abstracts from such records and chattel paper, and will
furnish to the Secured Party such information and reports regarding the
Collateral as the Secured Party may from time to time reasonably request.


Section 6. General Authority. From and during the term of any Debtor Event of
Default, the Debtor hereby appoints the Secured Party the Debtor's lawful
attorney, with full power of substitution, in the name of the Debtor, for the
sole use and benefit of the Secured Party, but at the Debtor's expense, to
exercise, all or any of the following powers with respect to all or any of the
Collateral:


4

--------------------------------------------------------------------------------


(a) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due;


(b) to receive, take, endorse, assign and deliver all checks, notes, drafts,
documents and other negotiable and non- negotiable instruments and chattel paper
taken or received by the Secured Party;


(c) to settle, compromise, prosecute or defend any action or proceeding with
respect thereto;


(d) to sell, transfer, assign or otherwise deal in or with the same or  the
proceeds thereof or the related goods securing the Collateral, as fully and
effectually as if the Secured Party were the sole and absolute owner thereof;


(e) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto; and


(f) to discharge any taxes, liens, security interests or other encumbrances at
any time placed thereon;


provided, however, that the Secured Party shall give the Debtor not less than
ten (10) business days prior written notice of the time and place of any sale or
other intended disposition of any of the Collateral.


The exercise by the Secured Party or by the Agent of or failure to so exercise
any authority granted herein shall in no manner affect Debtor's liability to the
Secured Party, and provided, further, that the Secured Party and the Agent shall
be under no obligation or duty to exercise any of the powers hereby conferred
upon them and they shall be without liability for any act or failure to act in
connection with the collection of, or the preservation of, any rights under any
of the Collateral.


Section 7. Debtor Events of Default.


(a)The Debtor shall be in default under this Security Agreement upon the
occurrence of an Event of Default (as defined in the Note) by the Debtor (a
"Debtor Event of Default").


5

--------------------------------------------------------------------------------


(b)The Debtor hereby irrevocably agrees that, upon the occurrence of a Debtor
Event of Default, the Debtor shall be deemed to have consented to an immediate
conveyance and transfer to the Secured Party of the copyrights and all other
rights the Debtor may have in the software included in the Collateral,
including, but not necessarily limited to, the software identified in Schedule B
attached hereto. In furtherance of the foregoing, and not in limitation thereof,
the Debtor will, upon the occurrence of a Debtor Event of Default, deliver to
the Secured Party copies of the source code of the relevant software, with
accompanying written assignment of the software to the Secured Party.  Without
limiting the foregoing, such source code and assignment shall be in form
sufficient to enable the Secured Party to register the software in Secured
Party’s name with the Copyright Register. The Debtor hereby agrees to take all
steps necessary or appropriate, as requested by the Secured Party, to effectuate
and reflect such conveyance and transfer or assignment to Secured Party.  In all
events, such conveyance, transfer or assignment shall be deemed to vest title in
such software in the Secured Party.


(c) In furtherance of the foregoing and not in limitation thereof, the Debtor
acknowledges and agrees that the Secured Party may, upon the occurrence of a
Debtor Event of Default, seek the immediate entry of a preliminary injunction
prohibiting the Debtor’s use of such software in any shape, way or manner,
including, but not necessarily limited to, through the sale of products that use
any of such software, and the Debtor hereby irrevocably agrees that it will not
contest an application seeking entry of a preliminary injunction and that it
will accept the entry of such injunction.


Section 8. Remedies Upon Debtor Event of Default. If any Debtor Event of Default
shall have occurred, then in addition to the provisions of Section 7 hereof, the
Secured Party may exercise all the rights and remedies of a secured party under
the Code. The Secured Party may require the Debtor to assemble all or any part
of the Collateral and make it available to the Secured Party at a place to be
designated by the Secured Party which is reasonably convenient. The Secured
Party shall give the Debtor ten (10) business days prior written notice of the
Secured Party's intention to make any public or private sale or sale at a
broker's board or on a securities exchange of the Collateral. At any such sale
the Collateral may be sold in one lot as an entirety or in separate parcels, as
the Secured Party, in its sole discretion, may determine. The Secured Party
shall not be obligated to make any such sale pursuant to any such notice.  The
Secured Party may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which the same may be adjourned.  The Secured Party, instead of
exercising the power of sale herein conferred upon it, may proceed by a suit or
suits at law or in equity to foreclose the Security Interests and sell the
Collateral, or any portion thereof, under a judgment or decree of a court or
courts of competent jurisdiction.


Section 9. Application of Collateral and Proceeds.  The proceeds of any sale of,
or other realization upon, all or any part of the Collateral shall be applied in
the following order of priorities: (a) first, to pay the reasonable expenses of
such sale or other realization, including, without limitation, reasonable
attorneys' fees, and all expenses, liabilities and advances reasonably incurred
or made by the Secured Party in connection therewith, and any other unreimbursed
expenses for which the Secured Party is to be reimbursed pursuant to the Section
titled “Expenses; Secured Party's Lien”  below; (b) second, to the payment of
the Obligations in such order of priority as the Secured Party, in its sole
discretion, shall determine;  and (c) finally, to pay to the Debtor, or its
successors or assigns, or as a court of competent jurisdiction may direct, any
surplus then remaining from such proceeds.


6

--------------------------------------------------------------------------------


Section 10. Expenses; Secured Party's Lien.  If any Debtor Event of Default
shall have occurred, the Debtor will forthwith upon demand pay to the Secured
Party: (a) the amount which the Secured Party may have been required to pay to
free any of the Collateral from any lien thereon; and (b) the amount of any and
all reasonable out-of-pocket expenses, including, without limitation, the
reasonable fees and disbursements of its counsel, and of any agents not
regularly in its employ,  which the Secured Party may incur in connection with
the collection, sale or other disposition of any of the Collateral.


Section 11. Termination of Security Interests; Release of Collateral.  Upon the
payment, performance or other satisfaction in full of all the Obligations, the
Security Interests shall terminate and all rights to the Collateral shall revert
to the Debtor. Upon any such termination of the Security Interests or release of
Collateral, the Secured Party will, at the Debtor's expense, to the extent
permitted by law, execute and deliver to the Debtor such documents as the Debtor
shall reasonably request to evidence the termination of the Security Interests
or the release of such Collateral, as the case may be.


Section 12. Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (a) personally served, (b) deposited
in the mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice given in accordance herewith. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (ii) on the second business day
following the date of mailing by express courier service or on the fifth
business day after deposited in the mail, in each case, fully prepaid, addressed
to such address, or upon actual receipt of such mailing, whichever shall first
occur. The addresses for such communications shall be for (i) the Debtor as
provided in the Bridge Loan Agreement for notices  to the Company, (ii) for each
Secured Party as provided in the Bridge Loan Agreement for notices to the Lender
and (iii) for the Agent as provided in the Bridge Loan Agreement for notices to
the Escrow Agent.  Any party hereto may from time to time change its address or
facsimile number for notices under this Section in the manner contemplated by
the Bridge Loan Agreement.


7

--------------------------------------------------------------------------------


Section 13.  Agent.


(a) Anything in the other provisions of this Security Interest Agreement to the
contrary notwithstanding, the Secured Party may designate another entity to act
as agent (the “Agent”) for the Secured Party with respect to any one or more of
the rights of Secured Party hereunder, including, but not necessarily limited
to, the right to hold the security interest and/or be named as secured party (as
agent for the Secured Party) in any filed financing statement and to take action
in the name and stead of the Secured Party hereunder.  Such designation may be
made with or without power of substitution,  Such designation shall remain in
effect until canceled by the Secured Party, as provided herein; provided,
however, that such cancellation shall not affect the validity of any action
theretofore taken by such agent pursuant to this Security Interest
Agreement.  The Debtor acknowledges and agrees to honor such designation and
acknowledges that the Agent is acting as the agent of the Secured Party and not
as a principal.


(b) Each Secured Party hereby confirms that the Secured Party has designated
Krieger & Prager, LLP (acting by Samuel M. Krieger and Ronald Nussbaum, or
either one of them), as its initial Agent, with full right of substitution.


(c) If there is more than one Secured Party, the Agent shall act as agent for
all Secured Parties.  Any revocation of the authority of the Agent or the
designation of an alternate Agent shall be done only by Secured Parties who
represent a Majority in Interest of the Holders (as defined below) at that time;
provided that at all times all Secured Parties shall be represented by one and
the same Agent.  The term “Majority in Interest of the Holders” means, as of the
relevant date, one or more Secured Parties whose respective outstanding
principal amounts of the Notes held by each of them, as of such date, aggregate
more than fifty percent (50%) of the aggregate outstanding principal amounts of
the outstanding Notes held by all Secured Parties on that date.


(d) Reference is made to the provisions of Sections 2 through 15, inclusive, of
the Joint Escrow Instructions.  All such provisions are incorporated herein by
reference, as if set forth herein in full, except that, for such purposes, the
references therein to (i) the “Escrow Agent” shall be deemed to be references to
the “Agent” under this Security Interest Agreement, (ii) the “Company” shall be
deemed to be references to the Debtor under this Security Interest Agreement,
and (iii) the “Lender” shall be deemed to be references to the relevant Secured
Party under this Security Interest Agreement.


Section 14.  Miscellaneous.


8

--------------------------------------------------------------------------------


(a) No failure on the part of the Secured Party to exercise, and no delay in
exercising, and no course of dealing with respect to, any right, power or remedy
under this Security Interest Agreement shall operate as a waiver thereof; nor
shall any single or partial exercise by the Secured Party of any right, power or
remedy under this Security Interest Agreement preclude the exercise, in whole or
in part, of any other right, power or remedy. The remedies in this Security
Interest Agreement are cumulative and are not exclusive of any other remedies
provided by law. Neither this Security Interest Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally but only by a
statement in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.


(b) The execution and delivery by Debtor of this Security Interest Agreement and
all documents delivered in connection herewith have been duly and validly
authorized by all necessary corporate action of Debtor and this Agreement and
all documents delivered in connection herewith have been duly and validly
executed and delivered by Debtor.  The execution and delivery by Debtor of this
Security Interest Agreement and all documents delivered in connection herewith
will not result in a breach or default of or under the Certificate of
Incorporation, By-laws or any agreement, contract or indenture of Debtor.  This
Security Interest Agreement and all documents delivered in connection therewith
are legal, valid and binding obligations of Debtor enforceable against Debtor in
accordance with their terms.


(c) In the event that any action is taken by Debtor or Secured Party in
connection with the this Security Interest Agreement, or any related document or
matter, the losing party in such legal action, in addition to such other damages
as he or it may be required to pay, shall pay reasonable attorneys’ fees to the
prevailing party.


Section 15.Separability. If any provision hereof shall prove invalid or
unenforceable in any jurisdiction whose laws shall be deemed applicable, the
other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Secured Party.


Section 16.  Governing Law.


9

--------------------------------------------------------------------------------


(a) This Security Interest Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws.  Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
City of Wilmington or  (except with respect to issues relating to the copyright
in and to the software, as contemplated by Section 7 hereof, which shall
exclusively be in the aforesaid federal courts) or of the state courts of the
State of Delaware sitting in the City of Wilmington in connection with any
dispute arising under this Security Interest Agreement and hereby waives, to the
maximum extent permitted by law, any objection, including any objection based on
forum non coveniens, to the bringing of any such proceeding in such
jurisdictions or to any claim that such venue of the suit, action or proceeding
is improper. To the extent determined by such court, the Debtor shall reimburse
the Secured Party for any reasonable legal fees and disbursements incurred by
the Secured Party in enforcement of or protection of any of its rights under
this Security Interest Agreement.  Nothing in this Section shall affect or limit
any right to serve process in any other manner permitted by law.


(b) The Debtor and the Secured Party acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Security
Interest Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Security Interest Agreement and to enforce specifically the
terms and provisions hereof, this being in addition to any other remedy to which
any of them may be entitled by law or equity.


Section 16. Jury Trial Waiver.  The Debtor and the Secured Party hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other in respect of any matter arising out of or in
connection with the Note or this Security Interest Agreement.


Section 17. Assignment.  Except in connection with the transfer of all of the
rights of a Secured Party under the Transaction Agreements, a Secured Party
shall not assign or transfer its security interest granted hereunder, and,
further, upon the occurrence of a permitted transfer of a Secured Party’s
security interest in the Collateral, the transferee shall be vested with all of
the rights and powers of the assigning Secured Party hereunder with respect to
the Collateral.


[Balance of page intentionally left blank]


10

--------------------------------------------------------------------------------


Section 18. Waiver.  The Debtor waives any right that it may have to require
Secured Party to proceed against any other person, or proceed against or exhaust
any other security, or pursue any other remedy Secured Party may have.


IN WITNESS WHEREOF, the Parties have executed this Security Interest Agreement
as of the day, month and year first above written.


SECURED PARTIES:


DOUBLE U MASTER FUND LP
PROFESSIONAL OFFSHORE OPPORTUNITY FUND LTD.

   

   

By:/s/[illegible]   By:/s/Marc K. Swickle



DEBTOR:
RIM SEMICONDUCTOR COMPANY
 
By:/s/Ray Willenberg,
Jr.                                                                
Chairman
 
AGENT:
KRIEGER & PRAGER, LLP
 
By:/s/Ronald
Nussbaum                                                                


11

--------------------------------------------------------------------------------


SCHEDULE 1


The Secured Parties are:


Name
Address
Double U Master Fund LP
Harbour House, Waterfront Drive
Road Town, Tortola, BVI
Professional Offshore Opportunity Fund Ltd.
 
1400 Old Country Road, Suite 206
Westbury, NY 11590






--------------------------------------------------------------------------------


EXHIBIT A


EXCEPTIONS TO REPRESENTATIONS




1. Certain encumbrances and liens, including (i) mechanics’, materialmen’s, and
similar liens, (ii) liens for taxes not yet due and payable or for taxes that
the taxpayer is contesting in good faith through appropriate proceedings, (iii)
purchase money liens and liens securing rental payments under capital lease and
similar arrangements, and other liens arising in the ordinary course of business
and not incurred in connection with the borrowing of money.


2. Security interest (“Existing Senior Security Interest”) in the Collateral
granted to Double U Master Fund LP (“Existing Senior Secured Party”) pursuant to
Security Interest Agreement, dated as of March 26, 2007, between Debtor and
Existing Senior Secured Party to secure, among other things, payment in full of
the Specified Note (as defined in Annex VII to the Bridge Loan Agreement).  The
Bridge Loan Agreement and the Transaction Agreements contemplate that the
Specified Note will be paid in full on the Closing Date out of the  Escrow
Funds, at which time the Existing Senior Secured Party will release the Existing
Senior Security Interest.




All of the above exceptions to representations on this Exhibit A shall be
collectively referred to and defined as the “Permitted Liens” and individually
as a “Permitted Lien”.










Exhibit A-1

--------------------------------------------------------------------------------


EXHIBIT B
ADDITIONAL INFORMATION RE COLLATERAL, ETC.


 
The Collateral includes without limitation Debtor’s right, title and interest in
and to the following:

 
United States Trademarks/Service Marks:


Mark:
Application No./
Registration No.:
Filing Date:
     
IPSL
78/844,821
03/23/2006
     
CUPRIA
78/956,366
08/21/2006





United States Patents:
 
   
Title of Case
 
Patent No./
Publication No.:
Filing Date:
 
     
TIMING RECOVERY WITH
MINIMUM JITTER MOVEMENT
 
6,138,244
 
09/30/1998
     
TURBO TRELLIS-CODED
MODULATION
 
6,671,327
 
05/01/2000
     
METHOD AND APPARATUS FOR
CONNECTING BROADBAND VOICE AND
DATA SIGNALS TO TELEPHONE SYSTEMS
 
6,674,845
 
06/21/2001
     
PRECURSOR DECISION FEEDBACK
EQUALIZER (PDFE)
 
6,697,423
 
10/10/2000
     
PARALLEL TURBO TRELLIS-CODED
MODULATION
 
6,757,859
 
05/01/2000



Exhibit B-1

--------------------------------------------------------------------------------



     
DMT BIT ALLOCATION WITH
IMPERFECT TEQ
 
6,999,507
 
12/20/2000
     
SOFT-DECISION DECODING OF
CONVOLUTIONALLY ENCODED
CODEWORD
 
 
6,999,531
 
 
02/26/2001
     
METHOD AND SYSTEM FOR PERFORMING
A FAST-FOURIER TRANSFORM
 
7,024,443
 
11/08/2002
     
METHOD AND APPARATUS FOR
CONNECTING BROADBAND VOICE AND
DATA SIGNALS TO TELEPHONE SYSTEMS
 
 
7,106,855
 
 
04/12/2001
     
FLEXIBLE BIT SELECTION USING TURBO
TRELLIS-CODED MODULATION
 
2002/0136320
 
03/18/2002
     
DMT PEAK REDUCTION WITHOUT
AFFECTING TRANSMISSION SIGNAL
 
2002/0159550
 
03/01/2002
     
FAST FOURIER TRANSFORM SIGNAL
PROCESSING
 
2003/0145026
 
01/30/2003
     
METHOD OF REDUCING PEAK-TO-
AVERAGE RATIO IN MULTI-CARRIER COMMUNICATIONS SYSTEMS
 
 
2005/0141410
 
 
10/29/2004
     
METHOD OF INCREASING CHANNEL
CAPACITY OF FFT AND IFFT ENGINES
 
2005/0152409
 
10/29/2004
     
COMMUNICATING DATA USING
WIDEBAND COMMUNICATIONS
 
2004/258168
 
08/30/2002
     
COMMUNICATING DATA USING
WIDEBAND COMMUNICATIONS
 
2005/063479
 
08/30/2002




Exhibit B-2